   Case: 1:18-cv-06643 Document #: 22 Filed: 02/05/19 Page 1 of 2 PageID #:185




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS


MARK R. HARRAH ROTH IRA, et al.

               Plaintiffs,

       v.
                                                       No. 18 cv 6643
GOLDSTONE FINANCIAL GROUP
LLC, at al.,

               Defendants.


                 STIPULATION TO DISMISS WITHOUT PREJUDICE



  The parties stipulate to the dismissal of this action without prejudice, with each side to bear its

  own costs and fees.



Dated: February 5, 2019                        Respectfully submitted,


                                               Howard B. Prossnitz /s/
                                               Howard B. Prossnitz, Esq.
                                               prossnitzlaw@gmail.com
                                               Law Offices of Howard Prossnitz
                                               1014 Ontario Street
                                               Oak Park, IL 60302
                                               Telephone: (708) 207-5747
                                               Facsimile: (708) 386-6443

                                               Attorney for Plaintiffs
    Case: 1:18-cv-06643 Document #: 22 Filed: 02/05/19 Page 2 of 2 PageID #:185




                                                      Colby Anne Kingsbury, Esq./s/
                                                      Faegre Baker Daniels LLP
                                                      311 South Wacker
                                                      Suite 4400
                                                      Chicago, IL 60606
                                                      312 212-6573
                                                      312 2121-6501 fax
                                                      Colby.kingsburg@FaegreBD.com

                                                      Attorney for Defendants



                             Certificate of Service

        I, Howard Prossnitz, an attorney, served a copy on counsel of record through the Court’s
e-filing system on this 5th day of February 2019.

                                            Howard B. Prossnitz /s/




                                              -2-
